                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GLENN F. PASILIAO, et al.,
                                                                                       Case No. 19-cv-01079-PJH
                                  8                   Plaintiffs,

                                  9             v.                                     ORDER REMANDING ACTION
                                  10     LIBERTY MUTUAL INSURANCE                      Re: Dkt. No. 24
                                         COMPANY, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Plaintiffs Glenn Pasiliao (“Pasiliao”), Josselin Pasiliao, and Security National

                                  15   Insurance Company’s (“SNIC”) motion to remand came on for hearing before this court

                                  16   on May 8, 2019. The Pasiliao plaintiffs appeared through their counsel, Whitney Davis.

                                  17   Plaintiff SNIC appeared through its counsel, Stephen Cole. Defendants Liberty Mutual

                                  18   Insurance Company (“Liberty”) and Ohio Casualty Insurance Company (“Ohio Casualty”)

                                  19   appeared through their counsel, Jennifer Hoffman. Having read the papers filed by the

                                  20   parties and carefully considered their arguments and the relevant legal authority, and

                                  21   good cause appearing, the court hereby GRANTS plaintiffs’ motion to remand, for the

                                  22   following reasons.

                                  23                                        BACKGROUND

                                  24         On January 11, 2019, plaintiffs filed suit in the Superior Court of California, County

                                  25   of San Francisco, against Liberty, Ohio Casualty, and JLIS, Inc. (“JLIS”). Compl.,

                                  26   Dkt. 1-1. Plaintiffs filed on behalf of themselves and as assignees of Oak Trucking LLC

                                  27   (“Oak”) and the owner of Oak, Gary Lui. The first five causes of action are alleged

                                  28   against Liberty and Ohio Casualty for (1) breach of contract, (2) breach of the implied
                                  1    covenant of good faith and fair dealing; (3) fraud/concealment; (4) negligent

                                  2    misrepresentation; and (5) California Insurance Code § 11580. The sixth cause of action,

                                  3    (6) conspiracy, is asserted against Liberty, Ohio Casualty, and JLIS. The conspiracy

                                  4    claim incorporates all preceding allegations and further alleges that JLIS conspired with

                                  5    and materially assisted Liberty and Ohio Casualty in carrying out a scheme to defraud,

                                  6    misrepresent coverage, and engage in bad faith toward Oak and Lui. Id. ¶¶ 44–57, 65–

                                  7    68.

                                  8           The parties’ citizenships are not disputed. The Pasiliaos are citizens of California.

                                  9    Id. ¶ 2. SNIC is a citizen of Texas. Id. ¶ 3. Liberty is a citizen of Massachusetts. Id. ¶ 4.

                                  10   Ohio Casualty is a citizen of New Hampshire and Massachusetts. Id. JLIS is a citizen of

                                  11   California. Id. ¶ 5.

                                  12          This action is the latest development in a dispute with an involved procedural
Northern District of California
 United States District Court




                                  13   history. In short, Pasiliao was injured on the job and compensated by or promised

                                  14   compensation from some entities. Now, various insurance entities dispute who is

                                  15   ultimately responsible for payment.

                                  16          In 2014, MDI, Inc. hired Oak to haul logs from its yard to the Port of Oakland. Oak

                                  17   then hired Narayan Trucking (“Narayan”) as a contractor to haul logs on intermodal

                                  18   trailer/container combinations. On January 15, 2015, Pasiliao, a truck driver for Narayan,

                                  19   was injured by a falling log at a container truck loading facility. He received a 94%

                                  20   workers’ compensation permanent disability rating. Id. ¶ 12. The benefits paid or to be

                                  21   paid totaled $1,898,2018 with interest. Id. Economic harm totaled $3,662,366 with

                                  22   interest. Id. SNIC is the workers’ compensation insurer for Narayan. Id. ¶ 3.

                                  23          Prior to the incident giving rise to this litigation, Oak had hired defendant JLIS to

                                  24   procure the appropriate insurance for Oak. Id. ¶ 10. JLIS procured a policy issued by

                                  25   Liberty/Ohio Casualty. Id. On January 14, 2016, Pasiliao mailed a policy limit demand to

                                  26   Oak and Liberty. Liberty responded denying coverage. Id. ¶ 13.

                                  27          In January 2017, Pasiliao and SNIC filed suit separately against Oak and others.

                                  28   Id. ¶ 14. Their claims against Oak were subsequently arbitrated, which resulted in
                                                                                     2
                                  1    awards for the Pasiliaos and SNIC. Id. ¶¶ 19–20. The Superior Court entered judgment

                                  2    on October 31, 2018, which became final on December 31, 2018. Id. Oak assigned all

                                  3    rights it had against Liberty, Ohio Casualty, and JLIS to Pasiliao and SNIC. Id. ¶ 23.

                                  4             On March 3, 2018, Oak filed suit in San Francisco Superior Court against JLIS for

                                  5    broker negligence in procuring Oak’s insurance policies. That matter remains pending.

                                  6             On January 11, 2019, plaintiffs filed their complaint in this action. See Compl.

                                  7                                               DISCUSSION

                                  8    A.       Legal Standard

                                  9             Removal jurisdiction is based entirely on federal statutory authority. See 28

                                  10   U.S.C. §§ 1441–55. A defendant may remove “any civil action brought in a State court of

                                  11   which the district courts . . . have original jurisdiction[.]” 28 U.S.C. § 1441(a). Under 28

                                  12   U.S.C. § 1332(a)(1), federal courts have original jurisdiction over civil actions “where the
Northern District of California
 United States District Court




                                  13   matter in controversy exceeds the sum or value of $75,000 . . . and is between . . .

                                  14   citizens of different States.” 28 U.S.C. § 1332(a)(1). “Diversity removal requires

                                  15   complete diversity, meaning that each plaintiff must be of a different citizenship from each

                                  16   defendant.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 548 (9th Cir.

                                  17   2018).

                                  18            If a defendant has improperly removed a case over which the federal court lacks

                                  19   diversity jurisdiction, the federal court must remand the case to state court. See 28

                                  20   U.S.C. § 1447(c).

                                  21            In determining whether there is complete diversity, district courts disregard the

                                  22   citizenship of a non-diverse defendant who has been fraudulently joined. Grancare, 889

                                  23   F.3d at 548. Such fraudulently-joined defendants who destroy diversity do not defeat

                                  24   removal. McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

                                  25            The Ninth Circuit has recently clarified the requirements for a defendant to

                                  26   establish fraudulent joinder:

                                  27                   There are two ways to establish fraudulent joinder: “(1) actual
                                                       fraud in the pleading of jurisdictional facts, or (2) inability of the
                                  28                   plaintiff to establish a cause of action against the non-diverse
                                                                                         3
                                                      party in state court.” Hunter v. Philip Morris USA, 582 F.3d
                                  1                   1039, 1044 (9th Cir. 2009) (quoting Smallwood v. Illinois Cent.
                                                      RR. Co., 385 F.3d 568, 573 (5th Cir. 2004)). Fraudulent joinder
                                  2                   is established the second way if a defendant shows that an
                                                      “individual[ ] joined in the action cannot be liable on any
                                  3                   theory.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th
                                                      Cir. 1998). But “if there is a possibility that a state court would
                                  4                   find that the complaint states a cause of action against any of
                                                      the resident defendants, the federal court must find that the
                                  5                   joinder was proper and remand the case to the state court.”
                                                      Hunter, 582 F.3d at 1046 (quoting Tillman v. R.J. Reynolds
                                  6                   Tobacco, 340 F.3d 1277, 1279 (11th Cir. 2003) (per curiam))
                                                      (emphasis added). A defendant invoking federal court diversity
                                  7                   jurisdiction on the basis of fraudulent joinder bears a “heavy
                                                      burden” since there is a “general presumption against [finding]
                                  8                   fraudulent joinder.” Id. (citations omitted).
                                  9    Grancare, 889 F.3d at 548.

                                  10          “[A] federal court must find that a defendant was properly joined and remand the

                                  11   case to state court if there is a ‘possibility that a state court would find that the complaint

                                  12   states a cause of action against any of the [non-diverse] defendants.’” Id. at 549 (quoting
Northern District of California
 United States District Court




                                  13   Hunter, 582 F.3d at 1046) (defendant must “demonstrate[] that there is no possibility that

                                  14   Plaintiffs could prevail”). As such, “the test for fraudulent joinder and for failure to state a

                                  15   claim under Rule 12(b)(6) are not equivalent. A claim against a defendant may fail under

                                  16   Rule 12(b)(6), but that defendant has not necessarily been fraudulently joined.” Id. (“A

                                  17   standard that equates fraudulent joinder with Rule 12(b)(6) conflates a jurisdictional

                                  18   inquiry with an adjudication on the merits.”). Any “deficiencies in the complaint” that “go

                                  19   to the sufficiency of the complaint, rather than to the possible viability of the [plaintiffs’]

                                  20   claims”—for example that plaintiffs “did not plead their claims with sufficient particularity”

                                  21   or “sufficiently allege” a claim—“do not establish fraudulent joinder.” Id. at 552.

                                  22          “The relative stringency of the [fraudulent joinder] standard accords with the

                                  23   presumption against removal jurisdiction, under which we ‘strictly construe the removal

                                  24   statute,’ and reject federal jurisdiction ‘if there is any doubt as to the right of removal in

                                  25   the first instance.’” Id. at 549–50 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

                                  26   1992) (per curiam)); accord Moore–Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244

                                  27   (9th Cir. 2009) (“The removal statute is strictly construed, and any doubt about the right

                                  28   of removal requires resolution in favor of remand.”). “The presumption against removal
                                                                                       4
                                  1    means that ‘the defendant always has the burden of establishing that removal is proper.’”

                                  2    Moore–Thomas, 553 F.3d at 1244 (quoting Gaus, 980 F.2d at 566); see also Sanchez v.

                                  3    Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996).

                                  4           Reflecting the heavy burden of showing fraudulent joinder, the Ninth Circuit has

                                  5    “upheld rulings of fraudulent joinder where a defendant demonstrates that a plaintiff is

                                  6    barred by the statute of limitations from bringing claims against that defendant,” where a

                                  7    “defendant’s conduct was privileged under state law,” and where a “plaintiff’s claims

                                  8    against [an] alleged sham defendant were all predicated on a contract to which the

                                  9    defendant was not a party[.]” Grancare, 889 F.3d at 548.

                                  10          “[T]he party seeking removal is entitled to present additional facts that

                                  11   demonstrate that a defendant has been fraudulently joined” outside of the complaint. Id.

                                  12   at 549. However, “in many cases, the complaint will be the most helpful guide in
Northern District of California
 United States District Court




                                  13   determining whether a defendant has been fraudulently joined.” Id.

                                  14   B.     Analysis

                                  15          Defendants argue that there is no possibility that a state court would find that the

                                  16   complaint states a cause of action against JLIS because (1) the statute of limitations bars

                                  17   plaintiffs’ claims against JLIS, and (2) the rule against claim–splitting prevents plaintiffs

                                  18   from amending their complaint to state additional causes of action against JLIS.

                                  19          1.     Statute of Limitations

                                  20          The complaint alleges a cause of action for conspiracy against Liberty, Ohio

                                  21   Casualty, and JLIS. The conspiracy claim incorporates all preceding allegations in the

                                  22   complaint, including those underlying the fraud cause of action. It further alleges that

                                  23   JLIS conspired with and materially assisted Liberty and Ohio Casualty in carrying out

                                  24   their scheme to defraud Oak and Lui.

                                  25          The parties dispute whether plaintiffs’ conspiracy to commit fraud claim against

                                  26   JLIS is time-barred. Specifically, the parties dispute whether the claim is governed by a

                                  27   two-year or three-year statute of limitations. The statute of limitations for a fraud claim,

                                  28   and a civil conspiracy based on fraud, is three years, which accrues upon the discovery
                                                                                      5
                                  1    of the facts constituting the fraud. Cal. Civ. Proc. Code § 338 (“The cause of action in

                                  2    that case is not deemed to have accrued until the discovery, by the aggrieved party, of

                                  3    the facts constituting the fraud or mistake.”); Wyatt v. Union Mortg. Co., 24 Cal. 3d 773,

                                  4    792 (1979) (“The applicable statute of limitations for a civil conspiracy is that for the

                                  5    underlying tort.”).

                                  6           However, “[t]o determine the statute of limitations which applies to a cause of

                                  7    action it is necessary to identify the nature of the cause of action, i.e., the ‘gravamen’ of

                                  8    the cause of action. The nature of the right sued upon and not the form of action nor the

                                  9    relief demanded determines the applicability of the statute of limitations under [the

                                  10   California] code.” Hydro-Mill Co. v. Hayward, Tilton & Rolapp Ins. Assocs., Inc., 115 Cal.

                                  11   App. 4th 1145, 1153 (2004) (internal quotation marks omitted) (evaluating the “gravamen”

                                  12   of four asserted causes of action independently); Ventura Cty. Nat. Bank v. Macker, 49
Northern District of California
 United States District Court




                                  13   Cal. App. 4th 1528, 1530 (1996) (“[c]ourts consider ‘the nature of the right sued upon, not

                                  14   the form of action or the relief demanded’ to determine the applicable statute of

                                  15   limitations”). For example, if a complaint labels a claim fraud but alleges no more than

                                  16   negligent misrepresentation, the two-year statute of limitations for negligent

                                  17   misrepresentation applies rather than the three-year period for fraud. E.g., Ventura Cty.

                                  18   Nat. Bank, 49 Cal. App. 4th at 1530.

                                  19          Here, plaintiffs allege that JLIS conspired with Liberty and Ohio Casualty, who

                                  20   “knowingly and/or recklessly and without regard for the truth” made misrepresentations

                                  21   that they intended Oak and Lui to rely on. E.g., Compl. ¶¶ 47, 52–53, 65–68. It is

                                  22   undoubtedly possible that a state court would read the conspiracy and fraud causes of

                                  23   action as having “gravamen” of fraud, and consequently apply a three-year statute of

                                  24   limitations.

                                  25          Defendants argue that the complaint as a whole—considering all of the causes of

                                  26   action together—has a “gravamen” sounding in professional negligence. Rather than

                                  27   identify the gravamen of any particular claim, defendants ask the court to look past the

                                  28   fraud and conspiracy claims and assess the general character of the overall dispute
                                                                                      6
                                  1    between the parties. Defendants rely primarily on Hydro-Mill Co. for that argument, but

                                  2    there was no fraud claim asserted in that action. That action concerned claims for

                                  3    professional negligence, breach of oral contract, negligent misrepresentation, and breach

                                  4    of fiduciary duty. The Hydro-Mill court assessed the gravamen of each claim

                                  5    independently and determined that each had a gravamen sounding in professional

                                  6    negligence. See Hydro-Mill, 115 Cal. App. 4th at 1153–59.

                                  7           Here, even though plaintiffs have asserted causes of action based on contract and

                                  8    negligence theories that sound in professional negligence, plaintiffs have also pled a

                                  9    fraud claim and a conspiracy claim based on that alleged fraud, which have three-year

                                  10   statutes of limitations.

                                  11          Defendants argue that plaintiffs’ claims against JLIS accrued by March 1, 2016.

                                  12   Opp. at 13. This action was filed January 11, 2019, within the three-year statute of
Northern District of California
 United States District Court




                                  13   limitations for fraud and common law conspiracy to commit fraud. Therefore, it is

                                  14   possible that a state court would find that plaintiffs brought their claim against JLIS within

                                  15   the statute of limitations.

                                  16          2.      Claim-Splitting

                                  17          Defendants argue that plaintiffs’ professional negligence claims are already

                                  18   pending in San Francisco Superior Court, and California law bars “splitting a single cause

                                  19   of action so as to make it the basis of several suits.” Allstate Ins. Co. v. Mel-Rapton, Inc.,

                                  20   77 Cal. App. 4th 901, 907 (2000). Defendants argue that based on California’s claim-

                                  21   splitting prohibition, plaintiffs cannot amend their complaint in this action to state claims

                                  22   for professional negligence against JLIS because of the pending claims in state court.

                                  23   Defendants do not argue that claim-splitting principles prohibit plaintiffs from bringing

                                  24   their already-pled claims alleging fraud and conspiracy to commit fraud.

                                  25          Plaintiffs have alleged a claim against JLIS in this action for conspiracy to commit

                                  26   fraud. Plaintiffs do not need to assert any additional claims against JLIS to overcome

                                  27   defendants’ fraudulent joinder arguments. So, defendants’ argument that plaintiffs could

                                  28   not amend their complaint to state negligence claims against JLIS under claim-splitting
                                                                                      7
                                  1    principles—even if true—does not affect this court’s analysis of whether JLIS was

                                  2    fraudulently joined.

                                  3                                           CONCLUSION

                                  4           For the reasons stated above, the court finds that there is a possibility that a state

                                  5    court would find that the complaint states a cause of action against non-diverse

                                  6    defendant JLIS. As such, JLIS was not fraudulently joined, so the case lacks complete

                                  7    diversity and this court must remand the action because it lacks subject-matter

                                  8    jurisdiction over the case. Given this court’s finding that it lacks subject-matter

                                  9    jurisdiction, the court need not reach the question of whether remand is required because

                                  10   the action arises under California’s workmen’s compensation laws for the purposes of 28

                                  11   U.S.C. § 1445(c). This action is hereby REMANDED to the Superior Court of California,

                                  12   County of San Francisco.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: May 13, 2019

                                  15
                                                                                    PHYLLIS J. HAMILTON
                                  16                                                United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     8
